DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 December 2020 has been entered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Applicant has introduced new independent claim 7 reciting a flat part where the substrate is flat and where catalyst particles are not provided in the flat part of the surface.  Support is found for this in Figures 1 and 3 as well as paragraphs 33-35 of the originally filed specification.  However, the instant specification requires amendment to provide antecedent basis for the claimed flat portion and absence of catalyst particles in the flat portion.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (JP2006222408 – machine translation previously provided).
Considering claim 7, Sano teaches a conductive wiring structure with a catalyst bonded to a plastic substrate (abstract).  Figure 12 (reproduced below) depicts plastic substrate (2) with catalyst particles (10a and 10b) such that some catalyst particles are embedded in the substrate (i.e. covered by resin) and some protrude and are in contact with the wiring layer (3) (Paragraph 16).  The substrate may be epoxy resin and the catalyst particles are fused by heating (Paragraph 18).  Sano also discloses where the heating may be done by laser (Paragraph 12) (i.e. irradiation).  This is considered to teach a substrate with a flat part between optionally irradiated portions comprising resin and catalyst particles such that the resin covers and embeds some particles (i.e. a mixed layer) to give an uneven surface with a wiring layer in contact with the particles and resin corresponding to the mixed layer.  The particles are only located at the predetermined pattern region (Paragraph 16) (i.e. catalyst particles are not located in the flat region).

    PNG
    media_image1.png
    217
    328
    media_image1.png
    Greyscale

While not disclosing a singular example of the instantly claimed wiring substrate, this would have been obvious to one of ordinary skill in the art in view of the teachings of Sano as this is considered a conventionally known configuration of metal wiring patterns on a resin substrate containing embedded catalyst particles known to improve adhesion (Paragraph 17) and one would have had a reasonable expectation of success.  Further, “an irradiated part” is considered a product-by-process limitation and is not considered to render a patentable distinction over the prior art absent a showing as to how the unclaimed irradiation process affects the final structure of the wiring substrate.  See MPEP 2113.  Sano teaches a substantially identical wiring substrate with flat and uneven surfaces as that which is claimed and where the metal may optionally be irradiated and is therefore considered to meet this limitation.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (JP2006222408 – machine translation previously provided) as applied to claim 7 above further in view of Chan et al. (US 9,797,043).
Considering claim 8, the teachings of Sano as applied to claim 7 are outlined above.  Sano teaches polymer articles with embedded catalyst particles which are 
In a related field of endeavor, Chan teaches shielding coatings applied to polymer substrates for selective metallization (abstract).  The shield coatings comprise a hydrophobic top coating of alkyl alcohol alkoxylate, etc. (i.e. an insulating coating) and are patterned to expose portions of the underlying substrate to allow for selective electroplating (Column 2 lines 12-24).  The shield coatings inhibit adsorption of catalyst on the substrate and inhibit background plating and overplating and are useful in the formation of circuitry (Column 2 lines 25-33).
As both Sano and Chan teach platings used in circuitry, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Sano with the shielding layer of Chan as this is known to prevent background plating and overplating and one would have had a reasonable expectation of success.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (JP2006222408 – machine translation previously provided) as applied to claim 7 above further in view of Sato et al. (US 6,812,299).
Considering claim 8
In a related field of endeavor, Sato teaches thermosetting resin compounds used as an undercoat of a printed wiring board (abstract) (i.e. an insulating material).  The resin comprises a thermosetting undercoat which fills into recesses between conductor circuits (Column 1 lines 28-38; Figure 1) (i.e. disposed at a metal-wire non-formation portion).  The resin results in a film having good solder resisting properties (Column 38 lines 34-39) which is known to prevent fine particles of solder from entering and causing short circuits (Column 1 lines 21-27).
As both Sano and Sato teach patterned circuits, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Sano with the insulating undercoat material taught by Sato as this is known to improve upon reliability by enhancing solder resistance and one would have had a reasonable expectation of success.

Response to Arguments
Applicant’s arguments, see remarks, filed 30 December 2020, with respect to objections to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn.  Applicant has canceled the subject matter which did not have antecedent basis.  However, new objection is required as antecedent basis is absent for the newly claimed subject matter.
Applicant’s arguments, see remarks, filed 30 December 2020, with respect to the rejection(s) of claim(s) 1-2 under 35 USC 103 in view of Yu have been fully considered and are partially persuasive.  Yu does not teach the instant limitation of catalyst particles not provided in the flat part of the substrate.  Therefore, the rejection has been 
It is noted that applicant argues about Yu not disclosing an irradiated part (remarks p.4).  However, as indicated above this is a product-by-process limitation and no particular method of irradiation is claimed nor any particular structure, other than the recited uneven surface, is encompassed by this phrase as no particular materials or specific structure are claimed.  Patentable distinction regarding this limitation may be shown by providing objective evidence under an Affidavit/Declaration under 37 CFR 1.132 commensurate in scope with the claimed subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784